Citation Nr: 1640576	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to a compensable evaluation for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from March 1987 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In October 2015, the Board remanded this case for a Board hearing, but the Veteran's representative has clarified that the request for a Board hearing is withdrawn.  This case has been transferred to the Des Moines, Iowa RO.

The issues of whether new and material evidence has been received to reopen the claims of service connection for a right knee disorder, and bilateral leg and foot cramps have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the bilateral lower extremity radiculopathy disability, additional medical evidence was added to the record subsequent to the April 2014 statement of the case, to include a June 2016 VA spine examination which evaluates the Veteran's bilateral lower extremity radiculopathy as well and private medical evidence.  From a review of the record, it does not appear that the AOJ has considered these pertinent records in connection with this current claim, and therefore, no supplemental statement of the case was issued.  Thus, the AOJ should review this evidence and issue a supplemental statement of the case if any issue is not granted in full.  38 C.F.R. §§ 19.37, 20.1304.

The Veteran has asserted that his bilateral hearing loss has worsened and his VA examination was insufficient.  Thus, he should be afforded a new audiological evaluation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (where the United States Court of Appeals for Veterans Claims (the Court) determined the Board should have ordered a contemporaneous examination of the Veteran.)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for hearing loss.  The DBQ should be filled out completely as relevant.

2.  Readjudicate the claims on appeal in light of all of the evidence of record including all evidence added to the record subsequent to the April 2014 statement of the case.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

